Title: To Thomas Jefferson from Furney F. F. G. Herald, 11 April 1807
From: Herald, Furney F. F. G.
To: Jefferson, Thomas


                        
                            Dear Father of America
                     
                            Kentucky Adair County April 11th. 1807
                        
                        Please to receive this address from an humble son thereof—As a stranger I take the liberty to
                            introduce myself to your paternal consideration in the following manner—Sir, to the south of Cumberland River, and within
                            forty Miles of Campbell’s Ferry on said River, there has lately been discovered (by a few Dutchmen Bee hunters) a very
                            rich ore mine, supposed by some of them to be Iron ore, as they were curious enough to examine some of it, and when they
                            broke it open it appeared to have the particles of rust in the internal parts of it—And others of said party say they
                            cannot tell what kind of ore it is, excepting it be lead or some other heavy kind of metal contained therein—They all say
                            the ore is of a bluish hue, and its weight surpasses any thing of the kind they ever saw—Those men are generally supposed
                            to be men of truth—This mine lies in the Tennessee State, and on the Congress land lately purchased from the Indians—It
                            is supposed that in case this should be Iron ore, that it will be one among the greatest discoveries to produce an
                            advantage to the western world than has ever as yet been found out, for the retail price of Iron is from nine pence to a
                            shilling ⅌ pound. And it is thought from the large quantity of ore in
                            this mine that Iron could be sold at four pence—It is immediately on a flush Creek, and a convenient place to build a
                            Dam for that purpose &c—I now suppose it to be necessary to give you a detail of myself ere I proceed any
                            further—I was born and raised in Stafford County and State of Virginia; And fortune not smiling on my parents, I was
                            obliged to enter into the world without any support, excepting my application to business, and therefore made a trial in a
                            retail Store at Aquia, but the Ague & Fever proving too hard for my constitution, I quit that place and retired near the
                            blue ridge in Bedford County of said State, and acted there in a retail Store for some time; but my benefactor dying and
                            leaving me to the uneven scenes of the world, and not being capassitated to be long out of business, I came into this
                            state (last november) and have taken into hand the instruction of my neighbour’s Children, tho’ not adequate to the task,
                            but compel’d by the Mother of necessity—My engagements here will expire at, the end of the present year—My reason for
                            this address is this, I wish for you or some of your acquaintance that may see cause to engage into this matter, to make
                            some arrangements for that purpose, and if required should be glad to take an active part in any thing of this kind (If
                            necessary I will produce or send on some credentials that I obtained in Virginia ere I left there) In case you should have
                            a mind to enter into any thing of this nature; and will write me, I will procure some of the ore, and enclose it to you,
                            or will act in any way you may think best—From the present state of the case I think it a pitty such a thing should lie
                            uncultivated—
                  Please to receive this from your most obedient and humble servant
                        
                            Furney F. F. G Herald
                     
                        
                        
                            NB. I reside near Columbia, alias the Court House of this County—
                        
                    